                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


DEBBIE DOWELL,                                  )
                                                )
        Plaintiff,                              )
                                                )          NO. 3:19-cv-00105
v.                                              )          JUDGE RICHARDSON
                                                )
DAVID BERNHARDT, Acting Director,               )
Department of the Interior, et al.,             )
                                                )
        Defendants.                             )


                                             ORDER

       Pending before the Court is a Report and Recommendation of the Magistrate Judge (Doc.

No. 50), to which no objections have been timely filed.

       The failure to object to a report and recommendation releases the Court from its duty to

independently review the matter. Frias v. Frias, No. 2:18-cv-00076, 2019 WL 549506, at * 2

(M.D. Tenn. Feb. 12, 2019); Hart v. Bee Property Mgmt., Case No. 18-cv-11851, 2019 WL

1242372, at * 1 (E.D. Mich. March 18, 2019) (citing Thomas v. Arn, 474 U.S. 140, 149 (1985)).

The district court is not required to review, under a de novo or any other standard, those aspects of

the report and recommendation to which no objection is made. Ashraf v. Adventist Health

System/Sunbelt, Inc., 322 F. Supp. 3d 879, 881 (W.D. Tenn. 2018); Benson v. Walden Security,

Case No. 3:18-cv-0010, 2018 WL 6322332, at * 3 (M.D. Tenn. Dec. 4, 2018). The district court

should adopt the magistrate judge’s findings and rulings to which no specific objection is filed. Id.

       The Court has reviewed the Report and Recommendation and the file. The Report and

Recommendation is adopted and approved. Accordingly, Plaintiff’s Motion for Judgment on the

Pleadings (Doc. No. 39) is DENIED.
       As noted by the United States on February 14, 2019 (Doc. No. 11), David Bernhardt

became the Acting Secretary of the U.S. Department of the Interior on January 2, 2019. Pursuant

to Rule 25(d) of the Federal Rules of Civil Procedure, David Bernhardt, should, therefore, be

substituted for Ryan K. Zinke as the Defendant in this case. The Clerk is directed to make this

change on the docket sheet.

       IT IS SO ORDERED.


                                                   ___________________________________
                                                   ELI RICHARDSON
                                                   UNITED STATES DISTRICT JUDGE




                                              2
